By the Court, Sebastian J. The only question presented by the record is as to the propriety of the judge, who tried the cause, having overruled the motion for a new trial, made upon the trial below. The ground alleged as cause for a new trial is, that the receipt offered in evidence by defendant was for an amount of money a few cents less than the aggregate of principal and interest due upon the writing obligatory. The receipt was in full of the writing obligatory sued on by its terms, and is to be taken as prima facie evidence of what it imports, and conclusive, unless shown to have been executed by mistake, procured by fraud, or its veracity or conclusiveness impeached in some other manner. It was evidently regarded by the parties as substantial satisfaction. No mistake is shown, as the sums specified in the writing obligatory and the receipt are the same. The amount due and that received in payment of it were known to both parties, and it was competent for plaintiffs to receive it in discharge, and so (he receipt imports. The facts stated might not amount to a technical payment,’so as to support the defendant’s pica, yet the verdict attained the substantial justice of the case, and adjusted the rights of the parties in accordance with the import of the receipt. The consideration that the jury finds a verdict different from the views of the court as to the facts, will not warrant the latter in setting it aside, and the court will and should respect a verdict which does substantial justice between the parties, although it may not adjust their rights upon a strictly legal fooling. We think therefore that the circuit court did right in overruling the plaintiffs’ motion for a new trial. Affirmed-*